Citation Nr: 0336374	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for bipolar disorder with 
post-traumatic features, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran performed verified active duty service from April 
1968 to April 1972, and from September 1974 to July 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston Massachusetts.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must ensure that there is 
compliance with all notice provisions codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2002).  In particular, VA 
must ensure that the veteran is notified what evidence is 
necessary to substantiate the claim, what specific portion of 
that evidence the veteran must personally secure, and what 
specific portion VA will secure on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Here the record shows 
that the veteran was not notified who was responsible for 
securing precisely what evidence which would justify an 
increased evaluation.  Thus, further development is in order. 

In addition, in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  Therefore, the RO must inform the veteran that 
a full year is allowed to respond to any VCAA notice.
   

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim for an increased 
rating.  Quartuccio.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination.  

2.  The RO must send the appellant a 
letter notifying him that he has one year 
to submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the letter to the claimant begins 
the one-year period.  Inform the claimant 
that the RO will hold the case in 
abeyance until the one-year period has 
elapsed, or until he waives in writing 
any remaining term under 38 U.S.C.A. 
§ 5103 (West 2002).  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the claimant submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must specifically 
waive in writing any remaining response 
time.   

3.  Thereafter, the veteran must be 
provided a VA psychiatric examination for 
purposes of identifying the nature and 
extent of any service related bipolar 
disorder with post traumatic features.  
The claims files must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examination 
report must provide detailed descriptions 
of all current psychiatric 
symptomatology, to include the 
identification of any diagnosis other 
than a bipolar disorder with post 
traumatic features.  The examiner must 
enter a complete multiaxial evaluation, 
and assign a Global Assessment of 
Functioning score together with an 
explanation of what the score represents 
in terms of the veteran's psychological, 
social, and occupational functioning.  
The examiner must attempt to 
differentiate the degree of disability 
caused by stressors related to the 
veteran's military service from the 
degree of disability caused by stressors 
related to any childhood trauma.  A 
complete rationale for any opinion 
expressed must be provided.

4.  Thereafter, the RO is to reconsider 
the issue on appeal.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




